

115 HR 5769 IH: Expanding Access to Treatment Act
U.S. House of Representatives
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5769IN THE HOUSE OF REPRESENTATIVESMay 10, 2018Mr. Rothfus (for himself and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to expand access under the Medicare program to
			 addiction treatment in Federally qualified health centers and rural health
			 clinics.
	
 1.Short titleThis Act may be cited as the Expanding Access to Treatment Act. 2.Expanding access under the Medicare program to addiction treatment in Federally qualified health centers and rural health clinics (a)Federally qualified health centersSection 1834(o) of the Social Security Act (42 U.S.C. 1395m(o)) is amended by adding at the end the following new paragraph:
				
					(3)Additional payments for certain FQHCs with practitioners receiving DATA 2000 certification
 (A)In generalIn the case of a Federally qualified health center with respect to which, beginning January 1, 2019, Federally-qualified health center services (as defined in section 1861(aa)(3)) are furnished by a health care practitioner who first receives on or after such date a registration or waiver under section 303(g) of the Controlled Substances Act to prescribe or dispense methadone, buprenorphine, or suboxone for the purpose of maintenance or detoxification treatment, the Secretary shall, subject to availability of funds under subparagraph (B), make a payment (in accordance with such timing, method, and procedures as specified by the Secretary) to such Federally qualified health center in an amount determined by the Secretary, based on an approximation of the cost to receive training for purposes of such registration or waiver, as applicable. For purposes of the previous sentence, a Federally-qualified health center shall apply for a payment described in such sentence at such time and in such manner as specified by the Secretary and may apply for such a payment for each practitioner furnishing such services at such center who is described in such sentence.
 (B)FundingFor purposes of making payments under this paragraph, there are appropriated, out of amounts in the Treasury not otherwise appropriated, $6,000,000, which shall remain available until expended..
 (b)Rural health clinicSection 1833 of the Social Security Act (42 U.S.C. 1395l) is amended— (1)by redesignating the subsection (z) relating to medical review of spinal subluxation services as subsection (aa); and
 (2)by adding at the end the following new subsection:  (bb)Additional payments for certain rural health clinics with practitioners receiving DATA 2000 certification (1)In generalIn the case of a rural health clinic with respect to which, beginning January 1, 2019, rural health clinic services (as defined in section 1861(aa)(1)) are furnished by a health care practitioner who first receives on or after such date a registration or waiver under section 303(g) of the Controlled Substances Act to prescribe or dispense methadone, buprenorphine, or suboxone for the purpose of maintenance or detoxification treatment, the Secretary shall, subject to availability of funds under subparagraph (B), make a payment (in accordance with such timing, method, and procedures as specified by the Secretary) to such rural health clinic in an amount determined by the Secretary, based on an approximation of the cost to receive training for purposes of such registration or waiver, as applicable. For purposes of the previous sentence, a rural health clinic shall apply for a payment described in such sentence at such time and in such manner as specified by the Secretary and may apply for such a payment for each practitioner furnishing such services at such clinic who is described in such sentence.
 (2)FundingFor purposes of making payments under this subsection, there are appropriated, out of amounts in the Treasury not otherwise appropriated, $2,000,000, which shall remain available until expended..
				